  Case 6:21-cv-00114-ACC-GJK Document 1 Filed 01/15/21 Page 1 of 5 PageID 1




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION


 PATRICIA GRACE FAY AND,
 CAROLINA CHICAS,

         Plaintiff,
 v.                                                 State Court Case No.: 2020 31465
                                                    CICI

 CHARTER COMMUNICATIONS, INC.,
 a Foreign for-Profit Corporation,

         Defendants.


                                       NOTICE OF REMOVAL

        Defendant, CHARTER COMMUNICATIONS, INC., (“CHARTER”), by and

through its attorneys of record, hereby files this Notice of Removal in the above-captioned

matter, currently pending in the Circuit Court of the Seventh Judicial Circuit in and for

Volusia County, Florida. This removal is made pursuant to 28 U.S.C. §§ 1332, 1441, and

1446, Removal is proper because there is diversity of citizenship and the amount in

controversy exceeds $75,000, exclusive of interest and fees.

                                            BACKGROUND

        1.       On or around November 10, 2020, Patricia Grace Fay and Carolina Chicas

filed the removed case, Patricia Grace Fay, et al v. Charter Communications, Inc., No. 2020

31465 CICI, in the Circuit Court of the Seventh Judicial Circuit in and for Volusia County,

Florida. Plaintiff served the complaint on CHARTER on December 16, 2020.




{SECURE Firm/11090/00021/PLEADING/02884407.DOCX }
 Case 6:21-cv-00114-ACC-GJK Document 1 Filed 01/15/21 Page 2 of 5 PageID 2




       2.      Plaintiffs seeks judgment for damages resulting from a motor vehicle

accident that occurred on December 18, 2017. Plaintiffs allege they suffered physical pain

and suffering in the past and indefinitely into the future; medical and hospital bills and

treatment in the past and into the indefinite future; loss of capacity for the enjoyment of

life in the past and indefinitely into the future.

       3.      In accordance with Local Rule 4.02(b) and pursuant to 28 U.S.C. § 14469(a),

true and legible copies of all papers on file with the state court are attached hereto as

composite Exhibit “1.” The Plaintiff’s Complaint along with service documents;

CHARTER’S Answer and Affirmative Defenses to Plaintiff’s Complaint.

       4.      Pursuant to 28 U.S.C § 1446(d), CHARTER is serving written notice of the

removal of this case on Plaintiffs’ Counsel, and a copy will be promptly filed with the Clerk

of the Seventh Judicial Circuit in Volusia County, Florida.

       5.      Nothing in this Notice shall constitute a waiver of CHARTER’S right to

assert any defense, including a motion to dismiss, as the case progresses.

                                             VENUE

       6.      Venue is proper under 28 U.S.C. § 1441(a) because this Court is the United

States District Court for the district and division embracing the place where the state court

case was pending.

                                  REMOVAL IS TIMELY

       7.      The removal is timely under 28 U.S.C. § 1446(b). Plaintiffs filed their

Complaint on November 10, 2020. Plaintiffs served the Complaint on CHARTER on

December 16, 2020. See Ex 1. Defendants filed this Notice of Removal within thirty (30)

                          {SECURE FIRM/11090/00021/PLEADING/02884407.DOCX }2
 Case 6:21-cv-00114-ACC-GJK Document 1 Filed 01/15/21 Page 3 of 5 PageID 3




days of service, as required by law. See, e.g., Murphy Bros, Inc. v. Michetti Stringing, Inc.,

526 U.S. 344, 347-48 (1999). Accordingly, removal is timely as it falls within this thirty-

day period.

                        BASIS FOR REMOVAL JURISDICTION

       8.       First, the parties are minimally diverse, i.e., there is diversity between the

Plaintiff and at least one Defendant.

       9.       The Plaintiffs are Florida Residents and thus the Plaintiffs are citizens of

Florida. See Dist. Of Columbia v. Murphy, 314 U.S. 441, 455 (1941) (while residence is

not the equivalent of citizenship, residence is properly taken as domicile “until facts are

adduced to the contrary”); State Farm Mut. Auto Ins. Co. v. Dyer, 19 F.3d 514, 520 (10th

Cir 1994) (residence prima facie evidence of domicile for purposes of determining

citizenship).

       10.      A corporation is a citizen of the state in which it has been incorporated and

where it has its principle place of business. 28 U.S.C. § 1332(c)(1). CHARTER is

corporation incorporated in Delaware organized under the laws of Delaware with a

principal place of business and Principle Executive Offices in Connecticut.

       11.      Because plaintiffs are citizens of Florida, and CHARTER is not a citizen of

Florida, the parties are minimally diverse.

       12.      Second, the amount in controversy exceeds $75,000. The district courts shall

have original jurisdiction of all civil actions where the matter in controversy exceeds the

sum or value of $75,000, exclusive of interest and costs. 28 U.S.C. 1332(a). “A defendant's


                          {SECURE FIRM/11090/00021/PLEADING/02884407.DOCX }3
 Case 6:21-cv-00114-ACC-GJK Document 1 Filed 01/15/21 Page 4 of 5 PageID 4




notice of removal need include only a plausible allegation that the amount in controversy

exceeds the jurisdictional threshold; the notice need not contain evidentiary submissions”.

See Dart Cherokee Basin Operating Co., LLC v. Owens Eyeglasses 574 U.S. 81 (2014).

When a defendant's assertion of the amount in controversy is challenged, both sides submit

proof and the court decides, by a preponderance of the evidence, whether the amount- in-

controversy requirement has been satisfied” Id.

       13.    As to the particular amount in controversy, both plaintiffs allege this action

exceeds the sum of thirty thousand dollars ($30,000) and entered the amount of $30,001 in

the civil cover sheet for the “estimated amount of the claim” to satisfy jurisdictional

purposes per the Florida Supreme Court. However, plaintiff alleges through demand letters

that his damages are in excess of $3,000,000 and provided defense counsel with medical

records showing that plaintiff underwent treatments that exceed $350,000 in cost. Plaintiff

also alleges that damages are either “permanent” or “continuing” and will suffer “future

losses” that may require up to $75,000 annually be paid to Plaintiff.

       14.    Therefore, based on the allegations made in the Complaint and the discovery

provided by Plaintiff, the amount in controversy clearly exceeds the jurisdictional

minimum.

                                      CONCLUSION

       15.    Pursuant to 28 U.S.C. § § 1332, 1441, 1446, and 1453, CHARTER hereby

removes the above-captioned matter from the Circuit Court of the Seventh Judicial Circuit

in and for Volusia County, Florida, to the United States District Court for the Middle

District of Florida, Orlando Division.

                        {SECURE FIRM/11090/00021/PLEADING/02884407.DOCX }4
 Case 6:21-cv-00114-ACC-GJK Document 1 Filed 01/15/21 Page 5 of 5 PageID 5




                            CERTIFICATE OF SERVICE

      This is to certify that I electronically filed this with the Clerk of Court using the

CM/ECF system, which will automatically send e-mail notification of such filing to the

following attorneys of record: Steven T. Vasilaros, Esquire, Vasilaros Wagner, 721

Beville   Road     South      Daytona,       FL       32119,       pleadings@accidentfirm.com;

litigation@accidentfirm.com this 15th day of January, 2021.


                                            CRUSER, MITCHELL, NOVITZ,
                                            SANCHEZ, GASTON & ZIMET LLP

                                            /s/ Daniel S. Liebowitz
                                            DANIEL S. LIEBOWITZ, ESQUIRE
                                            Florida Bar No.: 155918
                                            121 S. Orange Avenue, Suite 1500
                                            Orlando, Florida 32801
                                            Telephone: (407) 730-3535
                                            Facsimile: (407)730-3540
                                            Email: FLCourtFilings@cmlawfirm.com
                                            Attorneys for Defendant, Charter
                                            Communications, Inc.




                        {SECURE FIRM/11090/00021/PLEADING/02884407.DOCX }5
